Citation Nr: 1011942	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for inguinal hernia.

3.  Entitlement to an effective date prior to July 12, 2005, 
for a grant of service connection for posttraumatic stress 
disorder with major depressive disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1971.

This low back disability and inguinal hernia issues come 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2006 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2006, a statement of the 
case was issued in April 2007, and a substantive appeal was 
received in May 2007.

The Board observes that the Veteran's May 2006 notice of 
disagreement also included entitlement to service connection 
for right ear hearing loss, posttraumatic stress disorder 
(PTSD), and gastrointestinal disabilities (including 
fibromyalgia, irritable bowel syndrome (IBS), and 
gastroesophageal reflux disease (GERD).  The Board notes that 
the Veteran indicated in his substantive appeal that he 
wished to withdraw his appeal for entitlement to service 
connection for right ear hearing loss; rating decisions from 
April 2009 and August 2009 granted entitlement to service 
connection for PTSD, fibromyalgia, and GERD; and a September 
2009 statement indicated that he wished to withdraw his 
appeal for entitlement to service connection for IBS.  Thus, 
those issues are not currently in appellate status.  

As just noted, by rating decision in April 2009, service 
connection was established for PTSD with major depressive 
disorder.  This grant was effective from July 12, 2005.  The 
Veteran filed a timely notice of disagreement as to the 
assigned effective date, and the RO issued a statement of the 
case in February 2010.  The claims file was then forwarded to 
the Board on that same date for appellate review of the low 
back and inguinal hernia issues.  It appears that a 
substantive appeal was then received at the RO in March 2010 
and forwarded to the Board.  

The issues of entitlement to service connection for inguinal 
hernia and entitlement to an earlier effective date for PTSD 
with major depressive disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Low back disability was not manifested during service, and is 
not otherwise causally related to service, to include any 
injury during service.


CONCLUSION OF LAW

Low back disability was neither incurred in nor aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2005.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
additional notice regarding disability ratings and effective 
dates in April 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  His claim was readjudicated in April 
2007 via a supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).



II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, VA treatment records, 
and private treatment records are on file.  The Board notes 
that additional VA medical records have been associated with 
the claims file since the August 2009 supplemental statement 
of the case; however, the Board finds that these records are 
not pertinent to the Veteran's claim of entitlement to 
service connection for low back disability.  There is no 
indication of relevant, available records which would support 
the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in December 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue of entitlement to service 
connection for low back disability and the appellant is not 
prejudiced by a decision on the claim at this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
low back disability, and contends that his disability is 
related to an injury incurred during his military service.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

In this case, the Veteran contends that he is entitled to 
service connection for low back disability as a result of an 
injury incurred during military service.

During the Veteran's service entrance examination in October 
1969, the Veteran described his present health as "good" 
and expressly denied back trouble of any sort; the examiner 
evaluated the Veteran's spine as clinically normal.  The 
examiner ultimately found the Veteran qualified for 
induction.

Service treatment records show that the Veteran was seen on 
one occasion for low back pain in May 1970.  At this time, 
the Veteran complained about pain in the center of his lower 
back, and stated that the pain was sharp, radiated, and 
increased with walking or sudden movement.  An examiner found 
the Veteran to have tenderness in the left paravertebral 
muscles, but only mild tightness, pronounced left thoracic 
scoliosis with compensatory lumbar curve.  The examiner 
stated that an x-ray showed the Veteran's spine to be 
straight, and that the curve was secondary to muscle spasm.  
Service treatment records do not reference any ongoing low 
back problems. 

During the Veteran's military separation examination in 
August 1971, the Veteran's spine was clinically evaluated as 
normal. 

The Veteran filed claims for other unrelated disabilities in 
March 1994 and December 1996.

In May 1994, VA conducted a general medical examination in 
connection with another claim.  During this examination, the 
Veteran reported that he was currently in excellent physical 
health and had always been.  He reported an unremarkable past 
medical history and denied past surgeries and significant 
medical illness or childhood illnesses.  He denied treatment 
for any current or ongoing physical problems.  Review of the 
Veteran's systems was unremarkable.  On examination, the 
Veteran was found to be healthy-appearing and in no acute 
distress.

The Veteran's VA medical records cover the period from May 
1994 to November 2009.  In July 1999, the Veteran reported 
that he enjoyed good health until the last year.  Examination 
of the Veteran revealed normal curvature of the back, 
straight leg raises were without complaint of pain, and 
rotation, lateral bending, and deep knee bends were without 
difficulty.  VA medical records first show treatment for low 
back complaints in August 2000.  In August 2000, the Veteran 
reported low back pain and stated that his sciatica had been 
bothering him for the past week after some heavy lifting.  
Examination of the Veteran revealed normal curvature of the 
back and full range of motion testing without difficulty; the 
Veteran was diagnosed with low back strain.  In March 2004, 
the Veteran reported that he had strained his back while 
carrying a door and had experienced low back pain for 
approximately 10 days.  He further described his complaints 
as low back pain that radiated down his right leg and around 
to his groin area where he had surgery for hernia repair.  
Subsequent VA treatment records document ongoing complaints 
of and treatment for low back pain, but do not include a 
nexus opinion relating the disability to service.

In December 2005, VA conducted a medical examination in 
connection with this appeal.  The examiner reviewed the 
Veteran's claims file.  During this examination, the Veteran 
reported that he injured his low back in service due to 
repetitive jarring while seated in the back of military 
transports in the form of six-by vehicles, which entailed 
prolonged sitting on a hard surface and being bounced up and 
down while wearing combat gear.  The Veteran further reported 
that he received medical treatment for an episode of lumbar 
spasms.  X-rays of the Veteran's spine were taken in 
connection with the examination.  The Veteran was diagnosed 
with recurrent lumbosacral musculoskeletal strain and mild 
degenerative change with very mild disk space narrowing at 
L3-4.  The examiner concluded that it was not possible to 
resolve the question of service-connection for the Veteran's 
current lumbosacral disability without resorting to mere 
speculation.  The examiner further stated that a complicating 
factor was that the Veteran had not claimed service 
connection for approximately 34 years after discharge from 
service, and the fact that the Veteran had been involved in a 
rather labor intensive occupation over those years.

The Veteran's private treatment records do not address his 
low back disability.

Also of record are multiple statements from the Veteran to 
the effect that his current low back disability is related to 
his service.

The Board notes that the Veteran submitted a statement, in 
July 2009, which contends that he injured his back while 
serving in Vietnam, and suggests that the injury was incurred 
in combat, as he stated that he received the Combat Action 
Ribbon and cited 38 C.F.R. § 3.304(d).  The Board notes that 
the Veteran also stated, in May 2006 and September 2008, that 
his in-service low back treatment is included in his service 
treatment records, and that he injured his back while 
traveling in a military transporter (included in the 
September 2008 statement).

Under 38 U.S.C.A. § 1154(b), VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  See also 38 C.F.R. 
§ 3.304(d).  As the official record includes treatment for a 
low back injury in Vietnam, and the examiner from the 
December 2005 VA examination reviewed the claims filed and 
considered the Veteran's contentions, the Board finds that 38 
U.S.C.A. § 1154(b) does not benefit the Veteran.  The fact of 
inservice low back symptomatology while in Vietnam is shown 
by official records.  The question now becomes whether 
current low back disability is causally related to the 
documented low back symptoms during service. 

The Board believes considerable weight must be afforded the 
August 1971 separation examination and the May 1994 and 
December 2005 VA examinations.  During the August 1971 
separation examination the military medical examiner 
clinically evaluated the spine as normal.  This shows that in 
the opinion of trained medical personnel that there was not 
spine problem at that time.  During the May 1994 VA 
examination the Veteran denied treatment for any current or 
ongoing physical problems, and examination of the Veteran was 
unremarkable.  This suggests that the Veteran himself did not 
believe he was having back problems.  The Board notes that 
the Veteran was diagnosed with low back disability in 
December 2005; however, the examiner could not offer a nexus 
opinion without resorting to mere speculation due in the many 
year gap between service and the Veteran's claim for service 
connection and the fact that the Veteran had been involved in 
a rather labor-intensive occupation over those years.  

Although the Veteran is not competent to offer a medical 
opinion, he competent to report symptoms during service and 
since service.  This is significant in that his statements 
may service to show a continuity of pertinent low back 
symptoms since service to suggest a link to service.  
However, after reviewing the totality of the evidence, the 
Board does not find the Veteran's statements in this regard 
to be credible.  Quite simply, his statements made many years 
after service during the course of seeking monetary benefits 
are inconsistent with the other evidence of record.  

In this regard, the Veteran filed claims for VA benefits with 
regard other disabilities in 1994 and 1996; however, he did 
file his low back disability claim until July 2005.  Knowing 
that the Veteran has filed a claim before, it seems 
reasonable to expect that he would have filed a claim for low 
back disability at either of the earlier dates if he, in 
fact, believed that he was suffering from a low back 
disability related to service at that time.  Moreover, post-
service evidence does not document any low back complaints or 
medical findings until 2000, many years after discharge from 
service in 1971.  This length of time between active duty and 
post-service medical treatment (approximately 29 years) is 
probative to whether the Veteran had a chronic disability 
prior to 2000.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Board also finds it significant that when 
the Veteran first sought treatment for low back problems in 
the early 2000's, he did not give a history of back problems 
since service.  Instead, he attributed the low back 
complaints to recent injuries.  In short, the preponderance 
of the evidence is against a finding of a continuity of low 
back symptomatology after the one report of back pain during 
the Veteran's service. 

In this case, the Board is presented with an evidentiary 
record which persuasively weighs against service connection 
for the Veteran's low back disability.  The evidence against 
such a link includes the August 1971 separation examination 
and the May 1994 VA examination.  Furthermore, the examiner 
from the December 2005 VA examination was not able to offer 
an opinion of a nexus to service.  The only evidence in favor 
of such a link are the statements from the Veteran, which the 
Board has found to be of diminished credibility and 
unpersuasive in light of the other evidence of record.  The 
Veteran has requested application of the doctrine of 
reasonable doubt, but the Board stresses to the Veteran that 
reasonable doubt is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 3.102.  In this regard, 
the Board has considered the Veteran's statements, but the 
Board is unable to find that these statements are sufficient 
to place the negative evidence and the positive evidence in a 
state of equipoise.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for low back disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and service connection for low back disability is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for low back disability is not warranted.  
To this extent, the appeal is denied. 


REMAND

In regard to the Veteran's claim of entitlement to service 
connection for inguinal hernia, the Board finds that 
additional development is necessary prior to final appellate 
review.  Regrettably, the record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92-93 (1990). 

The Board notes that service treatment records show that the 
Veteran complained of groin pain in February 1970, and was 
diagnosed with loose external inguinal rings, but no hernia.  
Private medical records document that the Veteran underwent a 
surgery for his claimed disability in August 2002.  The 
surgery consisted of repair of right inguinal hernia with 
Prolene mesh and repair of left inguinal hernia with Prolene 
umbrella and mesh.  The Veteran's post operative diagnosis 
was bilateral inguinal hernias.

The Board observes that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
claimed inguinal hernia.  In this regard, VA has a duty to 
assist claimants in the development of facts pertinent to 
their claims, and VA must accomplish additional development 
of the evidence if the record currently before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Court has held that, 
when the medical evidence is inadequate, VA may supplement 
the record by seeking an advisory opinion or ordering a 
medical examination.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  In light of the fact that the Veteran was 
diagnosed with loose external inguinal rings in service and 
diagnosed with bilateral inguinal hernias in August 2002, the 
Board finds that the Veteran should be afforded a VA 
examination to assess the nature and etiology of his claimed 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the substantive appeal received in connection with 
the effective date for PTSD issue reveals legal argument 
which may not have been considered by the RO in connection 
with that effective date issue, and the RO has not certified 
the issue to the Board.  As noted in the introduction, the 
substantive appeal on this issue was received at the RO while 
the claims file was at the Board.  This issue is therefore 
for additional review and issuance of a supplemental 
statement of the case before the Board may properly undertake 
appellate review.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
inguinal hernia.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer the following opinion:

Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed inguinal 
hernia is causally related to his 
active duty service or any incident 
therein?

A rationale should be furnished with 
appropriate discussion of service 
treatment records documenting groin pain 
and loose external inguinal rings during 
service. 

2.  In the interest of avoiding further 
remand, the AMC/RO should read the 
examination report obtained, and ensure 
that the opinion is complete and supported 
by a rationale. 

3.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the RO should review the 
expanded records and determine if service 
connection for inguinal hernia is 
warranted.  

Additionally, the RO should review the 
expanded record and readjudicate the 
effective date for PTSD issue in light of 
the argument set forth in the Veteran's 
March 2010 appeal as to that issue.  

The Veteran and his representative should 
be then furnished an appropriate 
supplemental statement of the case 
addressing any of the issues that remain 
denied.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


